PER CURIAM.
Richard Edward Kline appeals the trial court’s denial of his motion filed under *1147Rule 3.800, Florida Rules of Criminal Procedure, challenging as illegal Kline’s probationary split sentences imposed following four convictions for lewd and lascivious assault on a minor. We agree that the sentences are illegal and reverse.
Lewd and lascivious assault on a minor is a second degree felony. § 800.04, Fla.Stat. (1989). The maximum sentence authorized by statute is fifteen years in prison. § 775.082(3)(c), Fla.Stat. (1989). Kline entered pleas of nolo con tendere in all four cases, and was sentenced, concurrently in each case and in keeping with a plea agreement, to ten years’ incarceration followed by ten years on probation. Where a trial court imposes a probationary split sentence, the incarcerative portion of the sentence plus the probationary portion of the sentence may not exceed the maximum term of imprisonment which may be imposed as punishment for the crime. Wilson v. State, 622 So.2d 529 (Fla. 2d DCA 1992); Walker v. State, 604 So.2d 913, 914 (Fla. 1st DCA 1992).
Accordingly, we reverse Kline’s sentences and remand for resentencing.
JOANOS, WOLF and BENTON, JJ., concur.